Citation Nr: 0730958	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-18 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Northport, 
New York


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses incurred in conjunction with 
treatment received from a private medical care provider from 
June 8, 2002 to June 13, 2002.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from April 1969 to August 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2003 decision by a Department 
of Veterans Affairs (VA) Medical Center in Northport, New 
York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In this case, the record does not show that VA provided 
appropriate notice to the veteran of the information and 
evidence necessary to substantiate medical reimbursement 
claims.  As such, unfortunately a remand is required to 
provide the veteran with adequate VCAA notice.   

The Board also observes that there are two controlling 
statutes for medical reimbursement claims - 38 U.S.C.A. 
§ 1728 and 38 U.S.C.A. § 1725.  In the veteran's case, the 
veteran is service connected at a 100 percent disability 
rating for a psychiatric disability but received treatment at 
the private medical facility from June 8, 2002 to June 13, 
2002 for a cardiovascular disability.  In instances where a 
veteran who has a disability rating of 100 percent for a 
service-connected disability receives private medical 
treatment for a non-service connected disability, the 
determination regarding which statutory scheme applies to the 
issue of whether reimbursement is warranted is largely 
determined by whether or not the veteran has a "permanent 
and total" (P & T) disability rating.  Unfortunately, it is 
unclear from the record whether or not the veteran has a P & 
T rating.  None of the rating decisions from the regional 
office show such a rating, but an undated summary in the 
record from an unknown source shows that the veteran has a P 
& T rating.  However, VA electronic notes printed in January 
2003 show "Perm., total Disability = Cannot be determined."  
Finally, the Board notes that in the June 2003 statement of 
the case, the veteran is noted to have a "service connected 
disability rating of 100% for Psychosis and has a permanent 
and total disability rating."  In light of this 
contradictory evidence of record, the Board believes a remand 
is warranted to determine whether or not the veteran has a P 
& T rating.

Finally, the Board also notes that under both 38 U.S.C.A. 
§§ 1725 and 1728, it is necessary to determine that care was 
received for emergency treatment in an instance where VA 
facilities were not feasibly available and an attempt to use 
them before hand would not be reasonable.  The Board believes 
this is a medical determination that must be made by 
qualified medical personnel.  Therefore, the Board finds that 
remand is necessary for a physician to determine if the 
veteran's treatment was for a medical emergency, if VA 
facilities were feasibly available and when the medical 
emergency ended.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a VCAA notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

2.  Please determine whether or not the 
veteran has a permanent and total 
disability rating for his service 
connected schizophrenia which is 
currently rated 100 percent disabling.

3.  Depending on whether or not the 
veteran is found to have a permanent and 
total disability rating, make a 
determination as to whether or not the 
veteran falls under the provisions of 
38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728.  

4.  If the veteran falls under the 
provisions of 38 U.S.C.A. § 1725, please 
request a medical opinion concerning the 
following: 

A.  Were VA facilities feasibly 
available and would an attempt to 
use them beforehand have been 
reasonable in the veteran's 
situation on June 7, 2002?

B.  Was the medical situation on 
June 7, 2002 of such nature that a 
prudent layperson reasonably would 
have expected that delay in seeking 
immediate medical attention would 
have been hazardous to life or 
health?

C.  When does the record 
demonstrate that the veteran became 
stabilized?  Note that for purposes 
of this question, VA defines 
"stabilized" as "no material 
deterioration of the emergency 
medical condition is likely, within 
reasonable medical probability, to 
occur if the veteran is discharged 
or transferred to a VA or other 
federal facility."

If the veteran falls under the provisions 
of 38 U.S.C.A. § 1728, please request a 
medical opinion concerning the following:

A.  Was the care rendered from June 
7, 2002 to June 13, 2002 in a 
medical emergency of such nature 
that delay would have been 
hazardous to life or health?

B.  Were VA facilities feasibly 
available, and, if so, would an 
attempt to use them beforehand have 
been reasonable, sound, wise or 
practical?

C.  Based on sound medical 
judgment, at one point could the 
veteran have been transferred from 
the non -VA facility to a VA 
medical center for continuation of 
treatment?

The physician must be provided with a 
copy of the claims folder, including the 
medical folder so that they can properly 
addressed the above questions.

5.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the VA 
Medical Center should review the record, 
to include all evidence received since 
the June 2003 statement of the case and 
readjudicate the claim.  If any benefit 
sought remains denied, the veteran and 
his power of attorney should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



